DETAILED ACTION
	Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermostatic control element 30 being positioned within a wall of the cavity 108 (as claimed in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:  
In claim 1, line 8, it is suggested that --and-- be added after the semicolon (;).
In claim 1, last line, it is suggested that “of which” be changed to --to which-- because the faucet 102 is connected to a water line rather than being connected of the water line.  
In claim 6, line 2, “weather seal” should be changed to --weather sealed--, as recited in claim 9.
In claim 7, line 2, it is suggested that “of which” be changed to --to which-- because the faucet 102 is connected to a water line rather than being connected of the water line.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means,” or a generic placeholder, that is coupled with functional language without reciting sufficient structure to perform the recited function and “means,” or the generic placeholder, is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting means for securing said insulator body cavity…” in claims 1-6 and 8-9.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected (wherein claims 4-5 and 7-8 are inherited due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from 35oF and 45oF is encompassed by “about 35oF” and about “45oF”.
Claim 6 recites the limitation "the bottom surface of said open end of said insulator body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the surface of the open end that faces in the direction opposite from the closed end, and this is the first recitation of the structure, so “the” should be changed to --a--.
Claim 6 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” should be changed to --a--.
In claim 8, line 3, it is unclear whether “the closed end” refers to the closed end of the insulator body or the outer insulated shell.  As understood, the recitation refers to the closed end of the outer insulated shell.
In claim 8, lines 3-4, it is unclear whether “the open end” refers to the open end of the insulator body or the outer insulated shell.  As understood, the recitation refers to the open end of the outer insulated shell.
Claim 9 recites the limitation "the bottom surface of said open end of said outer insulated shell" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the surface of the open end that faces in the direction opposite from the closed end, and this is the first recitation of the structure, so “the” should be changed to --a--.
Claim 9 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” should be changed to --a--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollis (US 5,614,119).
Regarding claim 1, Ollis discloses in Figs. 1-2 an outdoor faucet cover for insulating an associated outdoor faucet 12 in freezing climates, comprising:
an insulator body (comprising insulation 24 and the outer shell of the enclosure 18 in which the insulation 24 is disposed, or alternatively, just the insulation 24 like the applicant’s insulation is formed inside an outer shell 136 of the cover 100, as disclosed in pg. 13, lines 5-7) defined by a first open end (comprising the end with the back plate 26, which has an opening 28 for the faucet 12 to fit through), a closed end (comprising the end with the front door 44) opposite the open end, and at least one continuous sidewall between the closed end and the open end (wherein the continuous sidewall comprises any of the contiguous side walls of the casing 42 extending between the front door 44 and the back plate 26, and alternatively including any side walls of the front door 44 that are contiguous with the side walls extending between the front door 44 and the back plate 26);
a cavity formed therein for receipt of the associated faucet 12;

wherein said insulator body is formed from at least one layer of weatherproof material (18 is positioned outside and therefore inherently has some ability to withstand the weather in order to be operable as taught by Ollis);
a connecting means 20 (comprising slots 50 and fasteners 52) for securing said insulator body cavity securely around said associated faucet 12 and any associated exposed water line of which said associated faucet 12 is connected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ollis in view of Griffin et al. (US 5,996,611).
Regarding claim 2, Ollis discloses in Figs. 1-2 that the heating system further comprises: at least one or more heating sources 32 secured within one or more adjacent walls of said cavity of said insulator body; and a power source to enable said heating system (col. 3, lines 53-57).  Ollis lacks a temperature sensor positioned for measuring ambient air temperature and a thermostatic control element.
Griffin teaches in Fig. 14 and pg. 8, lines 3-35 an insulator comprising a heating system comprising a temperature sensor (a part of thermostat 32) positioned for measuring ambient air temperature and a thermostatic control element (a part of thermostat 32 along with the temperature sensor, like the applicant’s “control device 130 is a thermostatic control element and a temperature sensor,” as disclosed on pg. 13, lines 18-19).  The heating system also comprises a heating source 35 to which the thermostat 32 is electrically connected to automatically control the heating source 35 (col. 8, lines 24-28) in order to keep the fluid conveying devices within the insulator from freezing (col. 2, line 65 – col. 3, line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system disclosed by Ollis to include a temperature sensor and thermostatic control element to automatically control the heating source(s) to keep the faucet within the insulator above freezing, as Griffin teaches (col. 2, line 65 – col. 3, line 1 and col. 8, lines 24-28).
Claims 3-4 and 8 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Ollis in view of Griffin as applied to claim 2 above, and further in view of Brown (US 6,125,873).
Regarding claim 3, Griffin teaches in Fig. 14 that the heating system activates automatically when said temperature sensor (a part of thermostat 32) is above freezing, but Ollis and Griffin lack teaching the specific temperature at which the heating system is turned on and shut off, including whether the heating system is turned on when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF.
Brown teaches in Figs. 1-3 a similar freeze prevention system for water valves that activates automatically when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF (col. 4, lines 27 – 65; wherein the exemplary temperature range of 30OF to 40OF is seen as encompassing temperatures that are encompassed by the subject temperatures of “about 35OF” and “about 45OF”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system in the combination of Ollis and Griffin to activate when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF to prevent freezing of water in the water valve (i.e. faucet), as Brown teaches (col. 4, lines 27-65), and to avoid using the heating system unnecessarily when there isn’t a threat of water freezing in the valve.
Regarding claim 4, Griffin teaches in Fig. 14 that the thermostatic control element (a part of thermostat 32) is positioned within an adjacent wall of said cavity of said insulator body 1.
Regarding claim 8, Ollis discloses in Figs. 1-2 that said insulator body 24 is contained within an outer insulated shell formed around said insulator body 24 (because .
Claims 6-7 and 9 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Ollis in view of Griffin and Brown as applied to claim 3 and 8, respectively above, and further in view of Carroll (US 4,577,655).
Regarding claim 6, Ollis discloses an insulator as previously discussed, but Ollis, Griffin, and Brown lack a foam seal adhesively bonded to the bottom surface of said open end of said insulator body such that said bottom surface is weather sealed against the wall containing said outdoor faucet.
Carroll teaches in Figs. 1-6 an insulator comprising a foam seal 17 adhesively bonded to the bottom surface of said open end of said insulator body (comprising insulation 15 and outer shell in which the insulation 15 is disposed, or just the insulation 15) such that said bottom surface is weather sealed against the wall containing said outdoor faucet (col. 2, line 62 – col. 3, line 2).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator in the combination of Ollis, Griffin, and Brown to include a foam seal adhesively bonded to the bottom surface of the open end of the insulator body to seal the insulator with the wall to which the insulator is attached, as Carroll teaches (col. 2, line 62 – col. 3, line 2).
Regarding claim 7, Ollis discloses in Figs. 1-2 an insulator as previously discussed, but Ollis, Griffin, and Brown lack said connecting means for securing said insulator body cavity securely around said associated faucet and any associated exposed water line of which said associated faucet is connected being selected from the group consisting of a hook, rod, or loop.
Carroll teaches in Figs. 1-6 an insulator comprising a connecting means for securing said insulator body cavity securely around said associated faucet 12 and any associated exposed water line of which said associated faucet 12 is connected is selected from the group consisting of a hook, rod, or loop (specifically a hook 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator in the combination of Ollis, Griffin, and Brown to include a connecting means in the form of a hook, as taught by Carroll, to negate the use of screws/bolts disclosed by Ollis that are screwed/bolted into the wall that the faucet is installed on, which creates more holes in the wall that weaken the wall and leave it more susceptible to fracturing and pervious to water.
Regarding claim 9, Ollis discloses an insulator as previously discussed, but Ollis, Griffin, and Brown lack a foam seal adhesively bonded to the bottom surface of said 
Carroll teaches in Figs. 1-6 an insulator comprising a foam seal 17 adhesively bonded to the bottom surface of said open end of said outer insulated shell (comprising the outer shell in which the insulation 15 is disposed) such that said bottom surface is weather sealed against the wall containing said outdoor faucet (col. 2, line 62 – col. 3, line 2).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator in the combination of Ollis, Griffin, and Brown to include a foam seal adhesively bonded to the bottom surface of the open end of the outer insulated shell to seal the insulator with the wall to which the insulator is attached, as Carroll teaches (col. 2, line 62 – col. 3, line 2).
Claim 2 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Ollis in view of Serralta et al. (US 2018/0148911).
Regarding claim 2, Ollis discloses in Figs. 1-2 that the heating system further comprises: at least one or more heating sources 32 secured within one or more adjacent walls of said cavity of said insulator body; and a power source to enable said heating system (col. 3, lines 53-57).  Ollis lacks a temperature sensor positioned for measuring ambient air temperature and a thermostatic control element.
Serralta teaches in Figs. 1-4 an insulator (such as the housing for freeze mitigation system 58, as disclosed in paragraph 112) comprising a freeze prevention system comprising a temperature sensor (paragraphs 111, 120-124, and 134) positioned for measuring ambient air temperature and a thermostatic control element 72 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system disclosed by Ollis to include a temperature sensor and thermostatic control element to automatically control the heating source(s) to keep the faucet within the insulator above freezing, as Serralta similarly teaches for its freeze prevention system (paragraphs 66-70, 120-124, and 134).
Claims 3 and 5 (alternatively: 3; as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Ollis in view of Serralta as applied to claim 2 above, and further in view of Brown.
Regarding claim 3, Serralta teaches in Figs. 1-4 that the freeze prevention system activates automatically when said temperature sensor is above freezing (paragraphs 66-70, 120-124, and 134), but Ollis and Serralta lack teaching the specific temperature at which the heating system is turned on and shut off, including whether the heating system is turned on when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF.
Brown teaches in Figs. 1-3 a similar freeze prevention system for water valves that activates automatically when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF (col. 4, lines 27 – 65; wherein the exemplary temperature range of 30OF to 40OF is seen as encompassing temperatures that are encompassed by the subject temperatures of “about 35OF” and “about 45O
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system in the combination of Ollis and Serralta to activate when the temperature sensor is about 35OF and shuts off when the temperature sensor is about 45OF to prevent freezing of water in the water valve (i.e. faucet), as Brown teaches (col. 4, lines 27-65), and to avoid using the heating system unnecessarily when there isn’t a threat of water freezing in the valve.
Regarding claim 5, Serralta teaches in Figs. 1-4 that the thermostatic control element 72 is positioned outside of said insulator body (because the controller 72 may be used to control multiple valves at different locations on a network of pipes, as disclosed in paragraphs 94-102 and 137, and the valves may be housed in their own enclosures, as disclosed at paragraph 112, so the controller 72 is inherently positioned outside of one of the enclosures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753